Citation Nr: 9906047	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-38 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for left (major) upper extremity impairment due to 
multiple sclerosis.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for right (minor) upper extremity impairment due to 
multiple sclerosis.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for left lower extremity impairment due to multiple 
sclerosis.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for right lower extremity impairment due to multiple 
sclerosis.  

5.  Entitlement to a compensable disability evaluation for 
right lateral nystagmus due to multiple sclerosis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
November 1987 to October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for 
multiple sclerosis, assigning a 20 percent disability 
evaluation for left upper extremity impairment, 20 percent 
for left lower extremity impairment, and a noncompensable 
evaluation for right lateral nystagmus; the combined 
evaluation was 40 percent.  The veteran filed an appeal with 
the Board.  

On appeal, the veteran testified at a personal hearing that 
was held at the RO in December 1996.  The hearing officer 
determined that the veteran was entitled to additional 
disability to reflect involvement of the right upper and 
lower extremities, with the right upper extremity warranting 
a 20 percent evaluation and the right lower extremity 
warranting a 10 percent evaluation.  In addition, the hearing 
officer determined that an increased evaluation for the left 
upper extremity, to 40 percent was warranting; resulting in a 
combined 70 percent disability evaluation for multiple 
sclerosis.  In a July 1997 rating decision, the RO 
implemented the hearing officer's decision, effective from 
April 1996, the date of receipt of the veteran's claim.  The 
veteran pursued his appeal.  

During the course of the appeal, the RO, in a rating decision 
dated in December 1997, granted service connection for 
depression, secondary to multiple sclerosis, and assigned the 
disability a 30 percent evaluation.  In May 1998, the RO 
granted the veteran a total rating based on individual 
unemployability.  However, the veteran continued his appeal.

Although the veteran and the RO has characterized the claim 
as a single issue, because consideration of the question of 
the appropriate "evaluation for multiple sclerosis" 
actually involves consideration of five separate ratings, the 
Board finds that the actual issues for the Board's 
consideration are those listed on the front page of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the appellant's appeal has been obtained by the 
RO.  

2.  Left upper extremity impairment due to multiple sclerosis 
is manifested by 4/5-muscle strength, total absence of 
sensation from the elbow down to the hand, and diminished 
sensation in the upper portion of the extremity.  

3.  Right upper extremity impairment due to multiple 
sclerosis is manifested by 5/5-muscle strength and some 
diminished sensation to touch.  

4.  Left lower extremity impairment due to multiple sclerosis 
is manifested by 4/5-muscle strength, an absence of 
sensation, positive Babinski sign, and left foot slapping 
with mild foot drop and inversion.  

5.  Right lower extremity impairment due to multiple 
sclerosis is manifested by 5/5-muscle strength in all of his 
right lower muscles, slight diminishment of sensation, 3+ 
deep tendon reflex, and positive Babinski sign.  

6.  Nystagmus due to multiple sclerosis has not recently been 
medically shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for left upper extremity impairment due to multiple 
sclerosis have not been met.  38 U.S.C.A. § 1155, 5107 
(1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.20, 4.40, 4.41, 4.45, 
4.124a Diagnostic Code 8018-8513 (1998).  

2.  The criteria for a disability evaluation in excess of 20 
percent for right upper extremity impairment due to multiple 
sclerosis have not been met.  38 U.S.C.A. § 1155, 5107 
(1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.20, 4.40, 4.41, 4.45, 
4.124a Diagnostic Code 8513 (1998).  

3.  The criteria for a 40 percent disability evaluation for 
left lower extremity impairment due to multiple sclerosis 
have been met.  38 U.S.C.A. § 1155, 5107 (1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.20, 4.40, 4.41, 4.45, 4.124a Diagnostic 
Code 8520 (1998).  

4.  The criteria for a disability evaluation in excess of 10 
percent for right lower extremity impairment due to multiple 
sclerosis have not been met.  38 U.S.C.A. § 1155, 5107 
(1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.20, 4.40, 4.41, 4.45, 
4.124a Diagnostic Code 8520 (1998).  

5.  The criteria for a compensable disability evaluation for 
right lateral nystagmus due to multiple sclerosis have not 
been met.  38 U.S.C.A. § 1155, 5107 (1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.31, 4.40, 4.41, 4.84a Diagnostic Code 
6099-6016 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

While on active duty, the veteran was seen in September 1991 
complaining of night sweats, weight loss and shortness of 
breath.  No diagnosis was given.  Throughout the last two 
years of his active duty, he continued to complain of 
depression and chronic fatigue.  In January 1993, he was seen 
for bilateral peripheral neuropathy with acute onset for one 
and a half weeks, with decreased muscle strength and 
weakness.  A neurologist indicated that the etiology was 
unknown, and recommended a re-consult with neurology if 
increased numbness or more weakness continued.  The veteran 
was discharged from active duty in October 1994.

In December 1995, the veteran's private physician diagnosed 
transverse myelitis - multiple sclerosis.  In May 1996, he 
was hospitalized in the neurology section of a VA medical 
facility for multiple sclerosis exacerbation manifested by 
increased left upper extremity weakness, clumsiness, and 
numbness spreading to the left trunk and left lower 
extremity.  An associated medical report reflects complaints 
of left-handed weakness, difficulty with eye movements, and 
paresthesia, bilaterally, in both extremities.  The examiner 
observed that the veteran walked with a staggering gait, 
dragging his foot, and holding his left hand in a flexed 
position, with his head tilted slightly to the right.  On 
examination, mild right lateral nystagmus was revealed along 
with some sensory impairment in the left arm and leg.  The 
diagnosis was multiple sclerosis - transverse myelitis with 
exacerbation of symptoms.  

In June 1996, the RO granted service connection for multiple 
sclerosis, assigning a 20 percent disability evaluation for 
left upper extremity impairment, 20 percent for left lower 
extremity impairment, and a noncompensable evaluation for 
right lateral nystagmus.

In August 1996, the VA received letters from the veteran's 
wife and his parents.  These individuals essentially related 
how they have observed the veteran's health deteriorate, 
especially since receiving the diagnosis of multiple 
sclerosis, and their fear that the veteran would lose his 
employment because of his disability.  

The veteran's VA treatment records show that, in May 1996, 
his left foot was dragging slightly but was otherwise within 
normal limits.  His motor strength was 5/5 in both the upper 
and lower right extremities, and 4/5 in the biceps of he left 
arm, hand and fingers.  There was increased tone in his left 
biceps, and decreased pinprick and touch in his left arm.  In 
July 1996, the VA neurology clinic record notes that the 
veteran is left-handed and that he experiences three or four 
exacerbations a year.  At the time, he was complaining of 
constant headaches, tremors in hands and feet, irritability, 
and urinary incontinence.  He described what he called 
"tunnel vision" where his eyes tracked slowly and adjusted 
slowly to changes in his head position, leading to some 
dizziness.  He also related that he could not read numbers or 
scores on television.  His left arm was reported to be the 
weakest with a numb feeling and the right occasionally weak 
and not as numb.  The tremors seemed equal in the arms.  His 
left leg was the weakest extremity and the right occasionally 
weak with sensation fairly normal in both but just poor 
control.  Equal tremor was reported in both.  In November 
1996, the VA clinic note shows he suffered an exacerbation of 
multiple sclerosis.  

A December 1996 VA neurology report essentially related that 
the veteran was experiencing significant sensory 
abnormalities in his arms and legs, occasional tremor in his 
arms and changes in vision consistent with optic neuritis, as 
well as weakness in his legs with repetitive use.  The report 
further notes that the veteran is trained as an engineer, and 
was managing to continue his employment despite being unable 
to perform some of the duties of his job.  He described 
duties included working with electricity, working in boiler 
rooms, and working at considerable heights.  The report 
further notes that this type of employment presented evident 
danger to the veteran, because of his problems with 
coordination, tactile sensation, strength, and balance.  

The veteran and his wife testified at a personal hearing 
before an RO hearing officer in December 1996.  A transcript 
of that hearing is of record.  Essentially, he testified 
about his condition and how it affected his employment and 
every day living.  He reported that he experienced four 
exacerbations of this condition in the prior year and that he 
had lost significant amounts of time from work as a result.  

The hearing officer determined that the veteran was entitled 
to additional disability to reflect involvement of the right 
upper and lower extremities, with the right upper extremity 
warranting a 20 percent evaluation and the right lower 
extremity warranting a 10 percent evaluation.  In addition, 
the hearing officer determined that an increase the 
evaluation for the left upper extremity from 20 percent to 40 
percent, for a combined 70 percent disability evaluation for 
multiple sclerosis.  

The veteran's VA outpatient treatment records for November 
1996 to February 1998 reflect continued treatment for 
multiple sclerosis.  In June 1996, his blurry vision was 
occurring only very occasionally.  His balance was not bad, 
except late in the day.  He had severe bladder urgency.  He 
had no sensation, except dull touch, in his hands.  His legs 
were relatively normal and had improved since his last 
exacerbation.  His left leg dragged, especially when he was 
hot or tired, and his coordination was "OK," except when he 
was tired or hot.  Upon examination, no nystagmus was found.  
Muscle strength in his upper extremities was 5/5, 
bilaterally; and muscle strength in his lower extremities was 
5 to 5-/5 on the right, and 5 to 4+/5 on the left.  The deep 
tendon reflexes were normal on the right and positive for 
Babinski on the left.  There was gross touch only in both 
upper extremities to above the elbows and mild vibration 
sense preserved in the elbows.  His lower extremities were 
intact to pin prick and vibration.  His gait was described as 
left foot slapping with mild foot drop and inversion.  Finger 
movement was described as coordinated and smooth in the right 
hand and good in the left hand.  

The veteran's June 1997 VA treatment report notes that he 
complained his legs were becoming very "draggy."  He also 
noted that he had tried to play golf but that he had to quit 
after nine holes because he could not lift his left leg.  
Also, he related that both of his arms were numb up to the 
elbows, therefore, he had to look at what he was holding to 
reassure himself that he was still holding something.  
Examination revealed upper extremity muscle strength of 5/5, 
bilaterally; lower extremity muscle strength was 5 to 5-/5 on 
the right, and 4+ to 4/5 on the left.  

The report of the veteran's VA outpatient treatment report 
for February 1998 reveals his upper extremity muscle strength 
of 5 to 5-/5 on the right, and 4/5 on the left.  His lower 
extremity muscle strength was 5/5 on the right, and 4/5 on 
the left.  There was a total absence of sensation from his 
left elbow down and from his left knee down.  He had 
diminished touch from his left thigh to his waist, and in his 
left upper arm, which was only slightly better in his right 
arm.  Sensation was intact over his torso and back, but 
better in his back than the torso.  The deep tendon reflexes 
were 3+ throughout, and 4+ at the left patellar.  There was 
positive Babinski sign.  Examination of his eyes revealed no 
nystagmus.  Vision in the right eye was 20/30 and 20/30 in 
the left eye.  Medical personnel noted that the veteran's 
vision was deteriorating, having been 20/15 when last 
checked, and that his multiple sclerosis was rapidly 
worsening.  Consideration was given to providing him with a 
cane on his next visit.  

At the end of March 1998, the veteran's resigned his 
employment in view of the rapid progression and deterioration 
of his medical condition.  His employer confirmed that the 
veteran's disability was the basis for the resignation.  In 
May 1998, the RO granted the veteran a total rating due to 
individual unemployability.  

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
increased rating claim for multiple sclerosis is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
337, 391 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed; and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist on this issue.  Id.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  It 
is thus essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

There is no specific diagnostic code setting forth the 
specific criteria for evaluating multiple sclerosis.  
Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8018, a 
minimum rating of 30 percent is assignable for multiple 
sclerosis.  However, multiple sclerosis, like other 
neurological conditions, is to be rated in proportion to the 
impairment of motor, sensory, or mental function.  
Consideration is to be given to psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, and visceral manifestations with reference to 
the appropriate bodily system of the schedule.  With partial 
loss of use of one or more extremities from neurological 
lesions, the rating is to be done by comparison to mild, 
moderate, severe, or complete paralysis of the peripheral 
nerves. 

When an unlisted condition is encountered, it will be 
permissible to rate that condition under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  See 38 C.F.R. § 4.20.  

A.  Upper Extremities

As noted earlier in this decision, the veteran is left hand 
dominant so his left hand will be considered his major hand.  
His left and right upper extremity impairments due to 
multiple sclerosis are each rated under DC 8018-8513, 
analogous to peripheral nerves.  See 38 C.F.R. § 4.124a.  

Under DC 8513, a 20 percent evaluation is warranted for mild 
incomplete paralysis affecting either the major or minor 
upper extremity.  A 40 percent evaluation is warranted for 
moderate incomplete paralysis of all radicular nerve groups 
of the major upper extremity, and 30 percent evaluation is 
warranted for the minor upper extremity.  A 70 percent 
evaluation for the upper major extremity requires severe 
incomplete paralysis, severe incomplete paralysis of the 
upper minor extremity warrants a 60 percent evaluation.  For 
a 90 percent evaluation, there must be complete paralysis of 
the major extremity, an 80 percent evaluation is warranted 
for complete paralysis of the minor upper extremity.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type 
contemplated for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  See 38 C.F.R. § 4.124a.  

As evidenced by the veteran's VA treatment report of June 
1997, his left upper extremity was numb up to his elbow.  His 
muscle strength in the upper left extremity was 5/5, which is 
normal.  The examiner noted the veteran had good finger 
coordination in his left hand.  VA examination conducted in 
February 1998 revealed a total absence of sensation in his 
left upper extremity from the elbow down.  The muscle 
strength of the left upper extremity was 4/5, which is good.  
These results do show some worsening in strength between June 
1997 and February 1998; however, he still has good muscle 
strength in his left upper extremity.  The Board realizes 
that the veteran is left-handed and that he has little, if 
any, sensation in the lower portion of his left upper 
extremity, but when the involvement is wholly sensory, the 
rating should be for, at most, the moderate degree.  The 
criteria for a disability evaluation in excess of 40 percent 
for his major upper left extremity have not been met.  The 
medical evidence has not shown severe incomplete paralysis of 
the extremity nor has the medical evidence shown that he has 
complete paralysis of his left upper extremity.  

The veteran's June 1997 VA examination revealed that his 
right upper extremity had muscle strength of 5/5, which is 
normal.  He had gross sensory to touch in the extremity and 
his finger coordination was smooth.  The results of his 
February 1998 VA examination revealed muscle strength in his 
right upper extremity of 5/5, which is normal.  He also has 
some diminished sensation to touch in his right upper 
extremity.  Therefore, the evidence does not show that the 
criteria for a disability evaluation in excess 20 percent for 
mild impairment of the right upper extremity have been met.  
The medical evidence does not show moderate or severe 
incomplete paralysis, nor does it show complete paralysis of 
the right upper extremity, which would warrant a greater 
disability evaluation.  

B.  Lower Extremities

The veteran's lower extremities are evaluated under DC 8520, 
analogous to paralysis affecting the sciatic nerve.  Under DC 
8520, a 10 percent evaluation is warranted for mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation requires moderate incomplete paralysis.  A 40 
percent evaluation requires moderately severe incomplete 
paralysis.  A 60 percent evaluation requires severe 
incomplete paralysis with marked muscular atrophy.  An 80 
percent evaluation requires complete paralysis.  When there 
is complete paralysis, the foot dangles and droops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.124a.  

The report of the veteran's June 1997 VA examination notes 
the veteran related that his legs dragged, including his 
right leg, especially if he were hot or tired.  He noted that 
he had tried to play golf, but had to stop after nine holes 
because he could not lift his left leg.  Upon examination, 
muscle strengths were 4+/5 for the iliopsoas; 4+/5 for the 
quads; 5/5 for the hamstrings; 4/5 for ankle flexion; and 
4+/5 for plantar flexion.  5/5 is normal muscle strength and 
4/5 is good muscle strength.  There was positive Babinski 
sign on the left lower extremity.  Sensation was intact in 
the left lower extremity.  The examiner noted that the 
veteran's left foot was slapping with mild foot drop and 
inversion.  

On VA examination in February 1998, the veteran's left lower 
extremity revealed 4/5-muscle strength for all the muscles in 
his left lower extremity.  There was total absence of 
sensation from the left knee down.  The deep tendon reflexes 
were 3+ throughout and 4+ at the left patellar.  The Babinski 
sign was positive.  

The Board observes that the medical evidence shows a 
worsening in the condition of the veteran's left leg, and 
that, given the absence of sensation, positive Babinski sign, 
left foot slapping with mild foot drop and inversion, and 
decrease from normal to good muscle strength, the criteria 
for a moderately severe 40 percent disability evaluation have 
been met.  The criteria for a disability evaluation in excess 
of 40 percent has not been met because the evidence does not 
show severe incomplete paralysis with marked muscular atrophy 
or complete paralysis manifested by foot dangle and drop with 
no active movement possible of the muscles below the knee.  

The report of the veteran's June 1997 VA examination revealed 
muscle strengths of the right lower extremity were:  5-/5 for 
the iliopsoas; 5-/5 for the quads; 5/5 for the hamstrings; 5-
/5 ankle flexion; and 5/5 plantar flexion.  Babinski sign was 
normal on the right with withdraw.  The right lower extremity 
was intact to sensation.  Upon VA examination in February 
1998, muscle strength in all of his right lower muscles was 
5/5, which is normal.  There was slight diminishment of 
sensation on the right lower extremity.  The deep tendon 
reflexes were 3+ throughout and there was positive Babinski 
sign.  As such, the medical evidence does not show disability 
in the right lower extremity that would warrant a disability 
evaluation in excess of 10 percent, which is reflective of 
mild incomplete paralysis.  There is no medical evidence 
revealing moderate, moderately severe, or severe incomplete 
paralysis, nor is there medical evidence that the veteran's 
right lower extremity manifests complete paralysis.  




C.  Nystagmus

The veteran is also service connected for right lateral 
nystagmus, currently evaluated as noncompensably disabling.  
Under DC 6016, central nystagmus warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.84a.  There is no other 
disability evaluation listed under this code.  However, in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.  

The veteran's June 1997 VA examination report notes that what 
he had described as "tunnel vision" had essentially 
resolved, with only very occasional recurrence.  Central 
nystagmus was not reported.  The veteran's February 1998 VA 
examination report notes that no dysarthria, nystagmus, or 
diplopia was found.  His vision was 20/30, bilaterally.  
Furthermore, the veteran has not otherwise presented any 
recent medical evidence indicating the presence of nystagmus.  
In the absence of medical evidence revealing central 
nystagmus, the currently evaluated noncompensable rating for 
the veteran's right lateral nystagmus is appropriate.  

D. Conclusion 

Each of the above determinations is based on the pertinent 
provisions of the VA's Schedule for Rating Disabilities.  For 
the reasons noted above, the Board has determined that there 
is no schedular basis for higher evaluations than those 
indicated for the individually-evaluated impairments 
comprising the veteran's multiple sclerosis.  Consistent with 
the applicable rating criteria, the evaluation for impairment 
of each extremity takes into consideration any functional 
impairment attributable to weakness (diminished muscle 
strength) and incoordination; hence, contrary to the 
suggestions of the appellant's representative, the provisions 
of 38 C.F.R. § 4.45 provide no basis for any higher 
evaluation than that indicated.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The Board also has considered 
whether the veteran is entitled to a "staged" rating for 
any of his individual impairments, as prescribed by in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
However, since each of the ratings described above reflects 
the greatest degree of disability shown by the record, 
effective consistent with the date of the grant of service 
connection, a remand to specifically address the concept of a 
"staged" rating is unnecessary.

Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
conditions under consideration.  The Board acknowledges that 
the veteran has been granted a total rating for individual 
unemployability based on the aggregate effect of all his 
service-connected disabilities (to include a separate, 
albeit, secondary, psychiatric condition); significantly, 
however, that fact, alone, is not dispositive of the question 
of whether an increased rating on an extra-schedular basis is 
warranted for any of the individual impairments comprising 
the veteran's multiple sclerosis.  Here, there has been no 
showing that any of the conditions under consideration has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), necessitated 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet.App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A disability evaluation in excess of 40 percent for left 
upper extremity impairment due to multiple sclerosis is 
denied.  

A disability evaluation in excess of 20 percent for right 
upper extremity impairment due to multiple sclerosis is 
denied.  

A 40 percent disability evaluation for left lower extremity 
impairment due to multiple sclerosis is granted, subject to 
the criteria governing payment of monetary benefits.  

A disability evaluation in excess of 10 percent for right 
lower extremity impairment due to multiple sclerosis is 
denied.  

A compensable disability evaluation for right lateral 
nystagmus due to multiple sclerosis is denied.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals






